DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections and claim interpretation under 35 USC 112(f) set forth in the Non-Final Rejection mailed 1/6/2022.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 1/6/2022.   

The cited references do not disclose a problem label indicating that the log is of a problem instance that is to be responded and solved, a result label indicating that the log is of a result brought about by a responding action, a response label indicating that the log is of a responding action that has been performed to solve a problem, and a task number corresponding to the log, in association with each other; and search circuitry to retrieve a log based on a second search key that is a log assigned the result label with the same task number as the retrieved log assigned the problem label, until a predetermined termination condition is met.



After a thorough search, and in light of the prior art of record, claims 1-5 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Alexander 	 				2010/0070615
System for importing of emergency plan policy information for emergency response facilitation (para 0021); Labelling, but of a segment of the policy’s procedure (para 0072); Search of internal DB for info published by others (para 0079); Action logs/reports (para 0081); Use of task IDs (paras 0145-0147, Tables 38-40); Directed to training first responder types, no use of labelling in manner claimed nor key/task searching until a predetermined termination condition is met.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



April 23, 2022